UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7712


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ANTHONY TORELL TATUM, a/k/a Anthony Tatum, a/k/a Brandon
Ross, a/k/a Short Dog,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cr-00492-DKC-1)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Torell Tatum, Appellant Pro Se. Deborah A. Johnston,
Assistant United States Attorney, Thomas Patrick Windom, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony   Torell    Tatum   appeals   the   district     court’s   order

denying his Fed. R. Civ. P. 60(b) motion seeking to withdraw his

guilty plea.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Tatum, No. 8:13-cr-00492-DKC-1

(D. Md. Nov. 7, 2016).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                     2